F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                  UNITED STATES COURT OF APPEALS                         MAR 5 1999

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                             Clerk


 ALI MEHDIPOUR,

           Plaintiff-Appellant,

 and

 FRANK MEHDIPOUR; LADONNA
 MEHDIPOUR,
                                                       No. 98-6310
           Plaintiffs,
                                                  D.C. No. CIV-92-977-L
                                                  D.C. No. CIV-95-312L
 v.
                                                       (W.D. Okla.)
 THE CITY OF OKLAHOMA CITY, a
 municipality and political sub-division
 of the State of Oklahoma, and
 PATRICK BURNE (sic) and
 WINFORDE “WIMPY” MARTIN, as
 public officers and as individuals,

           Defendants-Appellees.




                           ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK and HENRY, Circuit Judges.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is

therefore ordered submitted without oral argument.

      Plaintiff Ali Mehdipour, 1 proceeding pro se, appeals the district court’s

denial of the motion to vacate a December 12, 1995, judgment pursuant to Fed. R.

Civ. P. 60(b). We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

      We have occasion to once again revisit segments of the tortured history of

these proceedings. See, e.g. Mehdipour v. City of Okla. City, 161 F.3d 18 (10th

Cir. 1998) (unpublished); Mehdipour v. City of Okla. City, 145 F.3d 1346 (10th

Cir. 1998) (unpublished); Mehdipour v. City of Okla. City, 131 F.3d 152 (10th

Cir. 1997) (unpublished). On June 5, 1992, the Mehdipours filed a civil rights

action against the City of Oklahoma City and police officers Patrick Byrne and

Winforde Martin. On March 31, 1994, the district court dismissed the action

without prejudice for failure to obtain timely service, failure to respond, and



      1
        The brief is not clear as to the identity of the Appellant; it is signed only
by Ali Mehdipour. To the extent Ali Mehdipour is attempting to appeal on behalf
of his co-plaintiffs, Frank Mehdipour and Ladonna Mehdipour, we simply note
one pro se litigant, who is not an attorney, cannot represent other pro se parties.
See 28 U.S.C. § 1654 (“parties may plead and conduct their own cases personally
or by counsel”); 10th Cir. R. 46.5 (“[a] party who is not represented by an
attorney must sign any motion, brief or other paper”). We therefore treat Ali
Mehdipour as the sole appellant.

                                         -2-
failure to comply with a direct court order. In addition, the court ordered the

Mehdipours to pay defendants’ costs and attorney’s fees arising in any future

attempts to prosecute the same claims in any other court. The Mehdipours did not

appeal this order.

      Instead, on February 28, 1995, the Mehdipours filed a second suit based on

the same set of facts underlying the 1992 suit. The court ordered them to post a

bond in the amount of the costs and fees expended by defendants in the 1992

case. The Mehdipours posted the bond for $6,485.10. The court allowed

defendants to execute on the bond, and the action proceeded. The Mehdipours

appealed the order allowing defendants to execute on the bond. We dismissed the

appeal for lack of jurisdiction because the order was not final or otherwise

immediately appealable. We noted in the order that the Mehdipours could appeal

after final adjudication. In January 1997, the district court granted summary

judgment for defendants in the 1995 suit.

      The Mehdipours then initiated a number of attacks on the outcome of their

case and on the payment of fees. 2 On March 25, 1998, at the end of a string of

unsuccessful attempts, the Mehdipours filed the instant Rule 60(b) motion to

vacate the 1995 order to post bond. They contended under Rule 60(b)(4) that the


      2
        Over the last year, we have addressed an appeal of the 1997 summary
judgment, a Fed. R. Civ. Pro. 60(b) motion to vacate the 1992 original dismissal
order, and another Rule 60(b) motion to vacate the 1997 judgment.

                                         -3-
1995 order was erroneous and therefore void. The district court denied the

motion, finding it was not filed within a reasonable time and the facts did not

demonstrate the exceptional circumstances needed to vacate a judgment under

either Rule 60(b)(4) or 60(b)(6).

      In reviewing the district court's determination that its judgment is not void

under Rule 60(b)(4), we review de novo. See Wilmer v. Board of County

Comm’rs, 69 F.3d 406, 409 (10th Cir. 1995). The moving party must show lack

of jurisdiction or that the court acted in a manner inconsistent with the due

process of law. See 11 C HARLES A LAN W RIGHT ET AL ., F EDERAL P RACTICE &

P ROCEDURE § 2862 (2d ed.1995). Setting aside a judgment on voidness grounds

is narrowly restricted. Even an erroneous judgment does not amount to a void one

under Rule 60(b)(4). See id. Mr. Mehdipour has not shown lack of jurisdiction

or a violation of due process.

      We review the denial of a motion under Rule 60(b)(6) only for an abuse of

discretion. See Cashner v. Freedom Stores, Inc., 98 F.3d 572, 576 (10th Cir.

1996). However, in determining whether a district court abused its discretion, we

recognize that "‘[r]elief under Rule 60(b) is extraordinary and may only be

granted in exceptional circumstances.’" Id. (quoting Bud Brooks Trucking, Inc. v.

Bill Hodges Trucking Co., 909 F.2d 1437, 1440 (10th Cir. 1990)). Furthermore, a

motion for relief must be made in a “reasonable time.” See Fed. R. Civ. Pro.


                                         -4-
60(b).

         There was no abuse of discretion here since nothing in the record

demonstrates the exceptional circumstances required to vacate a judgment.

Furthermore, we agree with the district court that Mr. Mehdipour waited too long

to file his motion under Rule 60(b)(6). The time limitation began to run on June

27, 1996, when the bond was posted. Mr. Mehdipour filed the instant motion in

March 1998, having sat for almost two years on his right to assert it. His time has

long since passed.

         After careful review of the record, we AFFIRM the district court.

                                         ENTERED FOR THE COURT


                                         Stephanie K. Seymour
                                         Chief Judge




                                          -5-